Martin, J.
delivered theopinion of the court. The petitioners, children of the aver that their deceased father left a considerable property in land, slaves and moveable property, which came to the defendant’s sion. They pray for an account of the and a partition of the property,
The defendant pleaded in abatement, a suit instituted by her in the district court for the partition of the estate, in which they were duly cited.
The court of probates sustained the plea and dismissed the petition, The plaintiffs appealed,
*470By the code of practice 924, & 14, the court J 1 ’ ¾ ’ of probates has exclusive jurisdiction of parti" . tions.
This code was approved in 1824, and after its approbation, but before its promulgation, the legislature by an act of 1825, p. 122, § 3, gave to the district court jurisdiction in cases of suits for partition.
Byan act passed in 1828, p.l56, §13,amend-atory of the code of practice, it is provided that in any case where the partition of a succession has been or may be made, <^c. all the real and personal actions and others shall be brought in the district court.
There cannot be any doubt that an act of the legislature, the execution of which is postponed, either by a limiting clause, or a delay of its promulgation may be affected by an intermediate declaration of the legislative will modifying or repealing it. Thus the jurisdiction of the court of probates, which was exclusive in cases of partition, by the code of practice, was rendered concurrent only by the act of 1825, posterior to the approbation of the code of practice, by the Governor tho’ anterior to its promulgation. We do not wish to b„e *471understood now to speak of the exclusive jurisdiction of the court of probates in special cases, , [. . i-i o viz: those ol minors, interdicted persons, occ.
C. Derbigny Sp Denis for plaintiffs.—D-Seghers for defendant.
It is therefore ordered and adjudged that the judgment of the court of probates be affirmed with costs.